Case 5:19-cr-00358-JFL Document 23 Filed 10/28/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE UNITED STATES OF AMERICA *
* No. 19-cr-358
VS. *
JASON MUZZICATO, *
*
Defendant *
MOTION FOR CONTINUANCE

 

TO THE HONORABLE JUDGES OF SAID COURT:

AND NOW, comes the Defendant, Jason Muzzicato, by and through the
undersigned counsel, John J. Waldron, Esquire, and requests this continuance in the
above-captioned matter and states in support thereof:

l. Mr. Muzzicato is presently under indictment for charges filed on

June 25, 2019.

2. Mr. Muzzicato is presently scheduled to begin Trial on Monday,
Monday, November 4, 2019.

3. Working on a plea agreement.

4, And a question has come up pertaining to the case and case agent
is investigating the question. Both sides will need additional time to
investigate the question.

5. Assistant United States Attorney John Gallagher is unopposed to
this continuance request.

WHEREFORE, it is respectfully requested that Mr. Muzzicato’ s Trial date

of Monday, November 4, 2019 be continued by this Honorable Court.
Case 5:19-cr-00358-JFL Document 23 Filed 10/28/19 Page 2 of 6

RESPECTFULLY SUBMITTED:

/S/ John J. Waldron, Esquire
LD. # 36853

HUBER AND WALDRON
535 Hamilton Mall, Suite 102
Allentown, Pennsylvania 18101
(610)435-9790
Case 5:19-cr-00358-JFL Document 23 Filed 10/28/19 Page 3 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE UNITED STATES OF AMERICA *
* No. 19-cr-00358
VS. *
JASON MUZZICATO, *
Defendant *
CERTIFICATE OF SERVICE

 

I, John J. Waldron, Esquire, do hereby certify that on November 4, 2019, I
have mailed a true and correct copy of the Motion for Continuance on behalf of the

Defendant, Jason Muzzicato, by First Class United States Mail upon:

John M. Gallagher, Esquire
Assistant United States Attorney
Eastern District of Pennsylvania
504 Hamilton Street

Allentown, PA 18101

S/John J. Waldron, Esquire
ID. #: 36853

HUBER AND WALDRON
535 Hamilton Mall, Suite 102
Allentown, Pennsylvania 18101
(610)435-9790
Case 5:19-cr-00358-JFL Document 23 Filed 10/28/19 Page 4 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE UNITED STATES OF AMERICA *
* No. 19—cr-00358
VS.
*
JASON MUZZICATO, *
*
Defendant *
ORDER
AND NOW, this day of , 2019 it is hereby Ordered and Decreed

that the Trial in the above-captioned matter currently scheduled for November 4, 2019, is
continued and is rescheduled for the day of ,20__ at

a.m./p.m.

BY THE COURT:

The Honorable Joseph F. Leeson, Jr.
Case 5:19-cr-00358-JFL Document 23 Filed 10/28/19 Page 5 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE UNITED STATES OF AMERICA *
* No. 19-cr-358
VS. *
*
JASON MUZZICATO, *
*
Defendant

I, Jason Muzzicato, (Defendant), have consulted with my counsel concerning my right
under the Speedy Trial Act and my right to a speedy trial under the Sixth Amendment to the U.S.
Constitution. I do not oppose a continuance of my trial, now scheduled for September 23, 2019,
and agree that the ends of justice served by a continuance outweigh the best interest of the public
and myself in a speedy trial. I understand that the time between the filing of a Motion to
continue and the new trial date to be set by the Court will be excluded for purposes of computing
the time within which my trial must commence under the Speedy Trial Act, and I also agree that
this delay will not deprive me of my speedy trial rights under the Sixth Amendment. |
understand that if I do not wish to sign this document, the Court will hold a hearing at which I
will be present.

 

 

Witness Signature Defendant Signature

 

Date
Case 5:19-cr-00358-JFL Document 23 Filed 10/28/19 Page 6 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE UNITED STATES OF AMERICA *
* No. 19-cr-358

VS. *

JASON MUZZICATO, bs

Defendant *

I, Jason Muzzicato, (Defendant), have consulted with my counsel concerning my right
under the Speedy Trial Act and my right to a speedy trial under the Sixth Amendment to the U.S.
Constitution. I do not oppose a continuance of my trial, now scheduled for September 23, 2019,
and agree that the ends of justice served by a continuance outweigh the best interest of the public
and myself in a speedy trial. I understand that the time between the filing of a Motion to
continue and the new trial date to be set by the Court will be excluded for purposes of computing
the time within which my trial must commence under the Speedy Trial Act, and I also agree that
this delay will not deprive me of my speedy trial rights under the Sixth Amendment. I
understand that if I do not wish to sign this document, the Court will hold a hearing at which I
will be present.

C
OY iciiea te
: > CANN \ e275 Lt Ae La)
Wdiness Sighature ~_Befendant Signatir>

j. alos [oe Jey
Date
